Case 7:20-cv-02135-VB Document 75 Filed 03/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

  
 

TYRONE HOUSTON,
Plaintiff,

  

ROMICALLY FILED

 

 

Vv.

MICHAEL CAPRA, Individually, and as
superintendent of Sing Sing Correctional
Facility; S. HENTON, Individually, and as
deputy superintendent for health services for
Sing Sing C.F.; C. VASQUEZ, Individually,
and as a Nurse Administrator for Sing Sing
C.F., ANTHONY ANNUCCI; ANNE MARIE
MCGRATH; JOHN MORLEY; STEPHEN
MAHER; JEFF MCKOY; RUTH BROWN;
LEON A. PRALATOWSKI; KATIE NGBODI,
SAMONE L. DINKINS; SGT. CAMPBELL,
Individually, and as prison guard Sgt. for
Fishkill C.F.; C.O BAILEY, Individually and as
prison guard for A Block (OIC relieve) for Sing
Sing C.F.; C.O ORTIZ Individually, and as
Prison Guard for Sing Sing C.F.; C.S. VALEZ;
C.O, ROBERT CIMMINELLJ; Q. QUICK;
SALLY A. REAMS; LEROY FIELDS;
STEPHEN URBANSKI; and LIEUTENANT
PERKINS,

ORDER

20 CV 2135 (VB)

Defendants.

On January 15, 2021, the Court received a letter from plaintiff requesting leave to file an
amended complaint add additional claims against certain defendants. (Doc. #72). Plaintiff's letter
also stated he wished to add claims against new defendants. On January 19, 2021, the Court issued
an Order granting plaintiff leave to file an amended complaint. (Doc. #74). Plaintiff was instructed
to file his amended complaint by February 19, 2021.

To date, the Court has not received any amended complaint from plaintiff.

Accordingly, it is HEREBY ORDERED that plaintiffs deadline to file his amended
complaint is sua sponte extended to April 16, 2021.

Additionally, based on plaintiffs most recent letter, it appears he is no longer located at
Groveland Correctional Facility. The Court has repeatedly instructed plaintiff that it is his obligation
to promptly submit written notification to the Court if his address changes. Plaintiff is directed to
update the Court, in writing, as to his current address by April 16, 2021.
Case 7:20-cv-02135-VB Document 75 Filed 03/16/21 Page 2 of 2

In addition, the Clerk is directed to update the address listed on the docket to the following:

Tyrone Houston
Din. # 11-A-5009
Fishkill Correctional Facility
P.O. Box 1245
Beacon, N.Y, 12508-0307

Because plaintiff did not inform the Court that his address had changed, chambers will
mail a copy of this order, and its January 19, 2021 Order, to plaintiff at the above address.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not.
be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.
Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: March 16, 2021
White Plains, NY

SO ORDERED:

ul rr

Vincent L. Briccetti
United States District Judge

 
